Name: Commission Regulation (EEC) No 2872/86 of 17 September 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural activity;  processed agricultural produce;  food technology;  distributive trades
 Date Published: nan

 18 . 9 . 86 Official Journal of the European Communities No L 266/ 17 COMMISSION REGULATION (EEC) No 2872/86 of 17 September 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5) thereof, Whereas point 2 of the Annex to Commission Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 2407/86 (4), specifies the formulae to be used for the denaturing of skimmed-milk powder in the case of direct incorporation in animal feed ; whereas, in the light of experience gained in the application of these formulae, a new formula should be introduced ; whereas Regulation (EEC) No 368/77 should therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . the second indent of Article 1 6 (3) is replaced by the v following : The denaturing or incorporation formula used (formulae I H to I L and II L to II V)' ; 2 . the following is added to point 2 of the Annex : 'Formula II V  45 % ground cereals and/or oilseed cake, and  5 % crude cellulose, including that contained in the products referred to in the foregoing indent, and  550 ppm iron, including that added in the form of ferrous sulphate mono- and/or heptahydrate,  25 ppm copper including that added in the form of copper sulphate mono- and/or pentahydrate.' ; 3 . in the third indent of point 3 B of the Annex, 'formulae II L to II U' is replaced by 'formulae II L to II V\ Article 2 In the second indent of Article 8 (2) of Regulation (EEC) No 443/77, 'the formulae I H to I L and II L to , II U' is replaced by 'formulae J H to I L and II L to II V\ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 443/77 (*), as last amended by Regulation (EEC) No 2407/86 provides for skimmed-milk powder intended for the same uses to be sold at a fixed price in parallel to the sale by tender provided for in Regulation (EEC) No 368/77 ; whereas the denaturing or incorporation formulae used under that Regulation are the same ; whereas the said Regulation should also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . 0 OJ No L 119, 8 . 5 . 1986, p. 19 . ( ¢') OJ No L 52, 24 . 2 . 1977, p. 19 . (4) OJ No L 208 , 31 . 7 . 1986, p. 27 . 0 OJ No L 58 , 3 . 3 . 1977, p. 16 .